DETAILED ACTION
This is in response to amended claims filed on 11/20/20, in which Claims 1-20 are presented for examination of which Claims 1, 8, 14 and 20 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 20, recites the limitation “the acoustic source” in line 5. There is insufficient antecedent basis for the limitations in the claim.  It will be interpreted to mean voltage source.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,845,252; and US 10,323,990 in view of Forster et al. (Forster; US 2010/0079287). It would have been obvious to modify the patented claims with Forster using a stretchable substrate in order to create a less rigid more flexible system able to better sustain temperature changes.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made..

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffey et al. (Chaffey; 2014/0008355) in view of Forster et al. (Forster; US 2010/0079287).
Regarding Claim 1, Chaffey discloses a wireless sensing system (Fig 1), comprising: 
a radio frequency (RF) sensor tag (22 of Fig 2 RFID tag) configured to evaluate a physical characteristic (temperature) of an object ([0047] substance), comprising: 
a substrate ([0060] a dielectrical semiconductor substrate);
an RF circuit (24 of Figs 1,2 RFID chip);
an antenna (26 of Fig 1 antenna coil) electronically coupled to the RF circuit (Fig 2) and disposed on the substrate ([0060]);
a sensor ([0032]-[0033] resonant members; 44 of Fig 2, [0060] the temperature dependent characteristic of the RFID tag 22 and the tag identifier may be provided…[using] a plurality of micro-mechanical vibratable or resonant members 44 each having a particular resonant frequency; [0014] resonant member having the temperature-dependent characteristic) electronically coupled to the RF circuit (Fig 2); and 
a current source (including 14, 18, 20 of Fig 1) configured to be activated and generate a current signal to induction heating system 10 further includes an induction heater 16 including notably an induction coil 18 and induction heater control unit 20 for supplying AC current to thereby generate an AC magnetic field which acts to heat the heating element 14 (the AC magnetic field is applied to the area of the tag, including the substance in the vial; [0047] the heating element 14 is affixed to the vial 12 so as to be in thermal contact with substances stored within the vial), 
wherein the sensor generates a sensing signal associated with the physical characteristic of the object that varies in response to a condition (thermal condition) of the object when the temperature read by the interrogator is continuously provided (as the ac current is supplied and the physical characteristic (temperature) varies)), 
wherein the RF sensor tag is configured to transmit a data signal associated with the sensing signal via the antenna ([0053]-[0054] RFID tag transmits data encoded in the RFID chip via the antenna coil); and
an RF reader (30 of Fig 1 interrogation coil) configured to transmit an interrogation power to the RF sensor tag to  interrogator 28 notably includes an interrogation coil 30 and associated interrogation circuitry 32; [0054] data is then captured by the interrogation coil 30 and read by the interrogation circuitry. The temperature dependent characteristic of the RFID tag 22 is received by the interrogation circuitry 32 which then determines the current temperature being sensed by the RFID tag 22. This temperature is provided as an input to a heater controller 34),
Chaffey doesn’t teach a stretchable substrate, nor that the RF sensor tag uses received power to activate the current source.
However, Chaffey teaches in another embodiment that antenna coil 26 could form the heating element 14 itself, so that during a heating period the application of an AC magnetic field would cause the antenna coil 26 to act as the heating element 14 to heating the substance ([0057]). In this embodiment the received power at the sensing device would be supplied to the current source and would be electronically coupled to the RF circuit.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaffey in order to create an integrated system with less parts to help conserve space.

Forster discloses an RFID device with a stretchable substrate ([0097], Claim 47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaffey with Forster using a stretchable substrate in order to create a less rigid more flexible system able to better sustain temperature changes.
Regarding Claim 2, Chaffey discloses that the RF reader is further configured to adjust the interrogation power based on the data signal ([0058] when the temperature read by the interrogator circuitry 32 is lower than the selected temperature set point, the heater controller 34 causes operation of the induction heater 20 so as to heat the heating element 14 at the desired input heating rate; [0089]-[0090] enables precise sample temperate control).
2>Regarding Claim 3, Chaffey discloses the current signal changes the condition of the object ([0030] AC magnetic field passing through the substance), and wherein the physical characteristic (temperature) of the object varies in response to the changed condition of the object ([0030]).
Regarding Claim 4, Chaffey discloses the condition of the object is associated with an electrical property of the object ([0030] the AC magnetic field passing through the substance)).
Regarding Claim 5, Chaffey discloses a computing device (42 of Fig 1), wherein the RF reader (30, 32 of Fig 1) is connected to the computing device (Fig 1).

Regarding Claim 7, Chaffey discloses a sensing region (the area surrounding tag 22 of Fig 1) comprising materials suitable to propagate the current signal ([0048] necessary to heat the heating element), wherein the current source (including 14, 18, 20 of Fig 1) is disposed proximate to the sensing region (Fig 1).

Regarding Claim 20, Chaffey discloses a wireless sensing system (Fig 1) comprising:
a radio frequency (RF) sensor tag (22 of Fig 2 RFID tag) configured to evaluate a physical characteristic (temperature) of an object ([0047] substance), the RF sensor tag comprising:
a substrate);
an RF circuit (24 of Fig 1); 
an antenna (26 of Fig 1) electronically coupled to the RF circuit and disposed on the 
a sensor ([0032]-[0033] resonant members) electronically coupled to the RF circuit (Fig 2); and 
a voltage source ([0077]-[0078] the induction heating circuitry 20 includes frequency modulator 96 that uses input voltages to alter the AC current supplied)) configured to be activated and generate an electrical signal ([0048] induction heater control unit 20 for supplying AC current (based on voltage [0078])) that changes in conduction through the object based on a condition of to the object ([0048] induction heater control unit 20 for supplying AC current (the AC magnetic field is applied to the area of the tag, including the substance in the vial, its conduction would be changed based on the conductivity of the substance), wherein the sensor generates a sensing signal associated with the physical characteristic of the object that varies in response to the conduction of the electrical signal when the electrical signal is conducted through the object ([0059] temperature read by the interrogator is continuously provided (as the ac current and voltage are supplied and the physical characteristic (temperature) varies)),
wherein the RF sensor tag is configured to transmit a data signal associated with the sensing signal via the antenna ([0053]-[0054] RFID tag transmits data encoded in the RFID chip via the antenna coil)); and 
an RF reader (30 of Fig 1) configured to transmit an interrogation power to the RF sensor tag to 
Chaffey doesn’t teach a stretchable substrate, nor that the RF sensor tag uses received power to activate the voltage source.
However, Chaffey teaches in another embodiment that antenna coil 26 could form the heating element 14 itself, so that during a heating period the application of an AC magnetic field would cause the antenna coil 26 to act as the heating element 14 to heating the substance ([0057]). In this embodiment the received power at the sensing device would be supplied to the voltage source and would be electronically coupled to the RF circuit.
Forster discloses an RFID device with a stretchable substrate ([0097], Claim 47).


Allowable Subject Matter
Claims 8-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Peeters (US 2011/0217205) discloses an integrated passive wireless chip diagnostic sensor system that can be interrogated remotely with a wireless device such as a modified cell phone incorporating multi-protocol RFID reader capabilities and can be integrated into various diagnostic platforms and is applicable for use with low power sensors such as thin films, MEMS, electrochemical, thermal, resistive, nano or microfluidic sensor technologies. And teaches non-invasive methods to measure glucose levels or other bodily chemistries may also be used and combined with RFID technologies. These include the use of diodes or other optical means that can detect optical-chemical changes that occur.
b. 	Pidwerbetsky et al. (US 6,084,530) discloses an RFID modulated backscatter sensor system, that uses the Interrogator to transmit a first information signal to one or more tags, specifying which tags should respond using modulated backscatter, so that the characteristics of only particular tags can be determined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/MARK S RUSHING/Primary Examiner, Art Unit 2685